     Case 1:20-cv-00250-NONE-JLT Document 16 Filed 06/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNATHAN L. HILL,                              Case No. 1:20-cv-00250-NONE-JLT (PC)
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
13                                                    TO DISMISS CLAIMS
             v.
14    J. DUNCAN; S. AVILA,                            14-DAY DEADLINE

15                       Defendants.                  ORDER REGARDING RESPONSIVE
                                                      PLEADING BY DEFENDANT AVILA
16

17          On March 9, 2020, the Court screened Plaintiff’s complaint and found that it states
18   cognizable claims against Defendant Duncan for violations of the Eighth Amendment for
19   excessive force and for violations of state law for assault, battery, and negligence. (Doc. 4.) The
20   Court found that the complaint states claims against Defendant Avila for violations of the Eighth
21   Amendment for failure to intercede and for violations of state law for negligence. (Id.) The Court
22   found that all other claims were not cognizable. (Id.) The Court directed Plaintiff to file an
23   amended complaint curing the deficiencies identified or to notify the Court that he wished to
24   proceed only on the claims found cognizable. (Id. at 10.)
25          On June 4, 2020, Plaintiff filed a notice that he wishes to “proceed on the claims the court
26   found cognizable.” (Doc. 13.) Accordingly, and for the reasons set forth in the Court’s screening
27   order (Doc. 4), the Court RECOMMENDS that all the claims in Plaintiff’s complaint be
28   DISMISSED, except for (1) Plaintiff’s claims of Eighth Amendment excessive force under 42
     Case 1:20-cv-00250-NONE-JLT Document 16 Filed 06/11/20 Page 2 of 2


 1   U.S.C. § 1983 and assault, battery, and negligence under state law against Duncan (Counts 1

 2   through 4 of the complaint) and (2) Plaintiff’s claims of Eighth Amendment failure to intercede

 3   under 42 U.S.C. § 1983 and negligence under state law against Avila (Counts 8 and 9).

 4          Defendant Avila SHALL file a responsive pleading to Plaintiff’s complaint by the date

 5   Defendant Duncan is directed to file same. (See Order Finding Service of Complaint Appropriate

 6   and Directing Service, filed concurrently herewith.)

 7          These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   of the date of service of these Findings and Recommendations, the parties may file written
10   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Failure to file objections within the specified time may result in

12   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

13   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     June 11, 2020                                 /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
